Citation Nr: 1008813	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the Veteran's death, including 
based on exposure to herbicide agents (Agent Orange).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and G.M.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.  He died in May 1999.  The appellant is his widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied the appellant's application to 
reopen a previously denied claim for service connection for 
the cause of the Veteran's death (one basis for Dependency 
and Indemnity Compensation (DIC)).  A hearing before a 
decision review officer at the RO was conducted in November 
2006.  The Veteran testified at a hearing at the RO before 
the undersigned in March 2009.  Transcripts of the 
proceedings are of record.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.

At the March 2009 hearing, the appellant submitted additional 
evidence, and waived initial RO consideration of that 
evidence.  Accordingly, the Board will consider it.  
38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied 
service connection for the cause of the Veteran's death.  The 
appellant was notified of the decision in September 2001 and 
she did not appeal.

2.  In an August 2004 decision, the RO found that new and 
material evidence was not submitted to reopen the claim; the 
appellant was notified of this decision and she did not 
appeal.

3.  The evidence received since that time is either 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for the cause of the 
Veteran's death.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied entitlement 
to service connection for the cause of the Veteran's death is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received since the August 2004 RO decision 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Notice in the context of a DIC claim "must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or [her] death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected."  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2006.  This letter notified the 
appellant of the need to submit new and material evidence.  
In an August 2006 letter, the RO provided the appellant with 
notice of the rating criteria and effective date provisions 
that are pertinent to her claim.  

Although these notice letters did not specifically describe 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection for the 
cause of the Veteran's death that were found insufficient in 
the previous denial, the Board notes that such information 
was provided to the appellant in the August 2006 statement of 
the case, which also provided her with the relevant 
regulations for her claim, including those governing VA's 
notice and assistance duties, as well as an explanation of 
the reason for the denial of the claim.  Additional notice 
was sent in May 2008 and the claim was readjudicated in a 
June 2008 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim. Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate the claim 
decided herein, and as such, that she had a meaningful 
opportunity to participate in the adjudication of her claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Finally, the Board finds that the appellant demonstrated her 
actual knowledge of what was required to substantiate her 
application to reopen the previously denied claim for the 
cause of the Veteran's death in her arguments included on her 
notice of disagreement and two substantive appeals.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  The 
Board notes that a VA medical opinion has not been obtained. 
However, solicitation of a medical opinion is not required in 
a claim to reopen until new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


New and Material Evidence

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996) continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board has reviewed all the evidence in the claims file, 
which includes:  the appellant's contentions, service 
treatment records, private medical records, internet articles 
and medical treatises, and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

By rating decision in September 2001, the RO denied a claim 
for service connection for the cause of the Veteran's death.  
Evidence of record at the time of the September 2001 decision 
included service treatment records, the Veteran's death 
certificate reflecting that he died in May 1999, and private 
medical records.  In that decision, it was noted that the 
Veteran's death certificate indicated that he died of 
respiratory arrest due to glioblastoma multiforme.  The RO 
noted that the Veteran's service treatment records were 
negative for glioblastoma multiforme, the cause of the 
Veteran's death.  It was also noted that the Veteran had no 
established service-connected disabilities during his 
lifetime.  Evidence of record included an August 1999 letter 
by the Veteran's treating physician, R.L.R., MD, which stated 
that the Veteran gave a history of potential exposure to 
toxins and the appellant reported that he had previous 
exposure to Agent Orange.  Dr. R. noted that the Veteran died 
of glioblastoma multiforme of the brain.  Evidence of record 
at the time of the September 2001 decision also included the 
appellant's assertions that the Veteran's fatal glioblastoma 
multiforme was due to Agent Orange exposure in service in 
Vietnam.  In its September 2001 decision, the RO found that 
there was no evidence of cancer within the first post-service 
year, and no evidence linking the fatal glioblastoma 
multiforme to service, including any herbicide exposure.  
Finally, the RO found that glioblastoma multiforme was not a 
listed condition subject to presumptive service connection 
based on herbicide exposure under the governing law and 
regulations.

The record shows that the appellant did not appeal the 
September 2001 decision, and the September 2001 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  A 
claim which is the subject of a prior final determination is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

In March 2004, the appellant attempted to reopen the claim.  
An August 2004 rating decision found that new and material 
evidence had not been submitted to reopen the claim.  The 
record shows that the appellant did not appeal the August 
2004 rating decision, and the decision therefore became 
final, and new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, VA must review all of the evidence received since 
the August 2004 RO decision to determine whether the claim 
may be reopened.  See Hickson, 12 Vet. App. at 251.

In February 2006, the appellant again attempted to reopen the 
claim.  Evidence added to the record since the time of the 
last final denial in August 2004 includes statements from the 
appellant asserting entitlement to VA DIC benefits based on 
the Veteran's service in Vietnam and exposure to herbicides 
(Agent Orange).  She has asserted that it is possible that 
the Veteran's glioblastoma multiforme was a soft tissue 
sarcoma.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and a malignant tumor 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  The Board acknowledges that according to 
the Veteran's service records, he served in the Republic of 
Vietnam during the Vietnam Era, and therefore, his exposure 
to herbicides is presumed.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus (adult 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
prostate cancer, chronic lymphocytic leukemia, porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

The soft-tissue sarcomas to which the presumption applies are 
limited to the following:  adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular, and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007).  In this regard, in accordance with 
section 3 of the Agent Orange Act of 1991, Pub. L. 102- 4, 
105 Stat. 11, the Secretary has entered into an agreement 
with the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in the Republic of Vietnam during the Vietnam Era 
and each disease suspected to be associated with such 
exposure.  Congress mandated that NAS determine, to the 
extent possible:  (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that disease. 
If the Secretary determines that a presumption of service 
connection is not warranted, he publishes a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of the NAS reports and all 
other sound medical and scientific information and analysis 
available to the Secretary.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003).

The United States Court of Appeals for the Federal Circuit 
has held, however, that a Veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additional evidence received since the August 2004 decision 
includes private medical records reflecting the Veteran's 
treatment for his terminal glioblastoma multiforme, including 
letters from the Veteran's treating physicians, Dr. R. and 
T.W.M., MD, as well as a February 1998 pathology report.  The 
letter from Dr. R. is not new evidence, as it was considered 
in a prior decision.  Even if it was new, it would not be 
material as it does not relate the Veteran's glioblastoma 
multiforme to exposure to herbicides.  The letter from Dr. 
M., dated in October 2006, is new but it also is not material 
as it only notes that the physician was 100 percent certain 
that glioblastoma multiforme caused the Veteran's death.  
Again, the letter does not relate the glioblastoma multiforme 
to incidents in service, to include exposure to herbicides, 
and is therefore, not material.  

Additional evidence submitted since the August 2004 decision 
also includes a copy of the February 1998 final pathology 
report of the Veteran's brain tumor.  The brain tumor was a 
glioblastoma multiforme with features of oligodendroglioma.  
A frozen section diagnosis noted cellular glioma.  Although 
this medical evidence was not previously of record, and is 
therefore new, it is not material because it does not relate 
to an unestablished fact necessary to substantiate the 
appellant's claim.  This evidence does not indicate that the 
Veteran had one of the presumptive diseases enumerated in 
38 C.F.R. § 3.309(e), or that glioblastoma multiforme was in 
any way related to service.  In this regard, the Board notes 
that none of the additional evidence received since the 
August 2004 decision shows that the Veteran was diagnosed 
with soft tissue sarcoma.

The appellant has also reiterated her prior assertions that 
the Veteran was exposed to Agent Orange during military 
service, which caused his terminal cancer.  She argues that 
the Veteran's glioblastoma multiforme could have been a soft-
tissue sarcoma, and therefore, service connection should be 
granted for the cause of the Veteran's death under 3.309(e) 
based on exposure to Agent Orange in service.  
These assertions are not new, as they were previously of 
record at the time of the prior final denial of service 
connection for the cause of the Veteran's death.  

In addition to arguing that the Veteran's death was due to 
Agent Orange, the appellant now argues that the Veteran's 
cause of death should be service connected because he was 
exposed to various chemicals and toxins besides Agent Orange 
in service.  In addition, she believes that electromagnetic 
radiation emitted from the telegraph machines that he 
operated in service caused his glioblastoma multiforme.   
Although these assertions are new, they are not material.  We 
certainly respect the appellant's right to offer her opinion, 
but in this case, she is not deemed competent to present 
evidence as to medical etiology, or causation.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellate 
is competent to report the contemporaneous diagnosis of the 
Veteran's cancer as noted on the death certificate; however, 
she is not competent to determine the origins of the disease.

In addition, the appellant has submitted an internet article 
noting that a gliosarcoma is a rare subtype of glioblastoma 
multiforme.  The appellant has also submitted various 
articles relating to Agent Orange, chemical, toxins, and 
neurological toxins.  The submitted excerpts from various 
sources provide no information to suggest that the Veteran's 
glioblastoma multiforme was a soft-tissue sarcoma, or that 
there was a link between Agent Orange, various chemicals or 
toxins; and brain tumors or brain cancer.  See generally 
Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise 
evidence cannot simply provide speculative generic 
statements, but to support medical causation, it must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion").  See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000), citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000).  
Therefore, this treatise evidence, although new, is not 
material.  

In this regard, while the medical evidence previously of 
record shows treatment of glioblastoma multiforme of the 
brain and respiratory failure, which caused the Veteran's 
death, none of the new evidence indicates that these 
disorders are etiologically related to service.  The 
additional evidence does not tend to show that any disability 
of service origin contributed substantially or materially to 
cause the Veteran's death.

Given the above, the Board finds that the evidence added to 
the record since the August 2004 decision is either 
cumulative or redundant or does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim.  In the absence of competent medical evidence 
suggesting a link between a disability of service origin and 
the cause of the Veteran's death, the evidence does not raise 
a reasonable possibility of substantiating the claim.  
Therefore, the Board must find that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for the cause of the Veteran's death.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death, the appeal is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


